DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 09/21/2021. Claims 1-10 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-8 are directed to an information processing apparatus, claim 9 is directed to a Method, and claim 10 is directed to a CRM. Having no claimed structure, claims 1-9 are not directed to a statutory category of invention under Step 1. 
MPEP 2106.03 states that claims including only software are not directed to one of the statutory categories: “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. MPEP 2106.03(II): “A claim whose BRI covers both statutory and non-statutory embodiment’s embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.”

Step 2A-1:
The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 9 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  

Claim 9 recites: A method comprising: 
	storing in one or more memories, one or more items of attribute information in association with a license target for each of a plurality of license targets; 
	receiving input of priority for the one or more items of attribute information; and 
	allocating a plurality of licenses to the plurality of license targets according to the priority.
	Here the claim recites the abstract idea of assigning attributes to a plurality of licenses.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a fundamental economic principle (e.g., allocating a plurality of licenses), a commercial or legal interaction (e.g., between an attribute and a license), and the mental process noted by the storing, receiving and allocating of the plurality of licenses to license targets according to a priority.   It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Circuit, memory, processor) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (System), a claim 9 (Method) and claim 10 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 9, and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘storing, receiving and allocating’ steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
	Dependent claim 2 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 3 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 4 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 5 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 6 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 7 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
	Dependent claim 8 when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of certain methods of organizing human activity and is therefore patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-10 are patent ineligible.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zaitsev (US20150188946)

Regarding claim 1, Zaitsev teaches: An information processing apparatus comprising: circuitry configured to: 
	store in one or more memories, one or more items of attribute information in association with a license target for each of a plurality of license targets; ([0048] The control module 101 is connected to a database 103 storing information on the criteria, the designated security policies, and the available software licenses, and to the analysis module 106. The analysis module 106 selects the criteria whose values are needed to determine the coefficient of the device.)
	receive (e.g. obtain) input of priority for the one or more items of attribute information; and ([0016] determine one or more criteria for a device relating to a priority of the device in the network for application of the security policies; determine numeric values for each of the one of more criteria; determine a coefficient for the device based on the numeric values; determine the priority of the device based on the coefficient of the device and respective coefficients of the plurality of devices; designate a security policy for the device based on the priority of the device; determine availability of a license for a software applying the designated security policy to the device; and when the license for the software that applies the designated security policy is available, apply the designated security polity to the device. [0033] After obtaining the values of the criteria, they are processed, at step 223, to determine the coefficient of the user device. There are various techniques for obtaining the coefficient of the device. For example, the coefficient may be obtained by adding up values of criteria, which may be weighted based on their significance:)
	Examiner notes that one of ordinary skill in the art from reading the reference, would understand that obtaining the values of the criteria in order to determine priority reads to the above limitation.
	allocate a plurality of licenses to the plurality of license targets according to the priority ([0016] determine one or more criteria for a device relating to a priority of the device in the network for application of the security policies; determine numeric values for each of the one of more criteria; determine a coefficient for the device based on the numeric values; determine the priority of the device based on the coefficient of the device and respective coefficients of the plurality of devices; designate a security policy for the device based on the priority of the device; determine availability of a license for a software applying the designated security policy to the device; and when the license for the software that applies the designated security policy is available, apply the designated security polity to the device.)
	In regards to claims 9 and 10, claims 9 and 10 recite similar limitations as claim 1 and are therefore rejected under the same rationale.

Regarding claim 2, Zaitsev teaches: The information processing apparatus of claim 1, wherein 	
	the license target includes at least one of a device or a user ([0007] In one aspect, an example method for applying security policies based on available licenses comprises determining, by a processor, one or more criteria for a device relating to a priority of the device in the network for application of the security policies; determining numeric values for each of the one of more criteria; determining a coefficient for the device based on the numeric values; determining the priority of the device based on the coefficient of the device and respective coefficients of the plurality of devices; designating a security policy for the device based on the priority of the device; determining availability of a license for a software applying the designated security policy to the device; and when the license for the software that applies the designated security policy is available, applying the designated security polity to the device.)

Regarding claim 3, Zaitsev teaches: The information processing apparatus of claim 2, wherein 
	the attribute information includes at least one of a group to which the device or the user belongs or a location to which the device or the user belongs ([0007] In one aspect, an example method for applying security policies based on available licenses comprises determining, by a processor, one or more criteria for a device relating to a priority of the device in the network for application of the security policies; determining numeric values for each of the one of more criteria; determining a coefficient for the device based on the numeric values; determining the priority of the device based on the coefficient of the device and respective coefficients of the plurality of devices; designating a security policy for the device based on the priority of the device; determining availability of a license for a software applying the designated security policy to the device; and when the license for the software that applies the designated security policy is available, applying the designated security polity to the device. [0008] In one aspect, the one or more criteria may include, but not limited to, users or owners of the device; software installed on the device; hardware of the device; files being kept on the device; a mobility of the device; and a location of the device in the network.)

Regarding claim 4, Zaitsev teaches: The information processing apparatus of claim 3, wherein the circuitry is configured to 
	allocate the plurality of licenses to a plurality of devices, each device belonging to a group other than a particular group among a plurality of groups and belonging to a location to which a user of the particular group belongs ([0007] In one aspect, an example method for applying security policies based on available licenses comprises determining, by a processor, one or more criteria for a device relating to a priority of the device in the network for application of the security policies; determining numeric values for each of the one of more criteria; determining a coefficient for the device based on the numeric values; determining the priority of the device based on the coefficient of the device and respective coefficients of the plurality of devices; designating a security policy for the device based on the priority of the device; determining availability of a license for a software applying the designated security policy to the device; and when the license for the software that applies the designated security policy is available, applying the designated security polity to the device. [0008] In one aspect, the one or more criteria may include, but not limited to, users or owners of the device; software installed on the device; hardware of the device; files being kept on the device; a mobility of the device; and a location of the device in the network.)

Regarding claim 5, Zaitsev teaches: The information processing apparatus of claim 1, wherein the circuitry is configured to 
	allocate the plurality of licenses of an application to the plurality of license targets according to the priority of the attribute information for each of a basic contract (e.g. designated security policy) and an optional contract (e.g. a different security policy) of the application ([0015] In one aspect, the method may further comprise periodically recalculating the coefficient for the device; and when the coefficient changes, repeating determining the priority of the device based on the coefficient of the device and respective coefficients of the plurality of devices; designating a security policy for the device based on the priority of the device; determining availability of a license for a software applying the designated security policy to the device; and when the license for the software that applies the designated security policy is available, applying the designated security polity to the device.)
Regarding claim 6, Zaitsev teaches: The information processing apparatus of claim 1, wherein the circuitry is further configured to 
	cancel at least one of the licenses assigned to the plurality of license targets ([0014] In one aspect, designating a security policy for the device based on the priority of the device may include: determining software functionality that can apply, or can enable use of the available licenses to apply, the designated security policies to the device; determining one or more licenses among the available software licenses for applying the software functionality; and allocating the one or more licenses for applying the designated security policies to the device before other devices with lower priority. [0015] In one aspect, the method may further comprise periodically recalculating the coefficient for the device; and when the coefficient changes, repeating determining the priority of the device based on the coefficient of the device and respective coefficients of the plurality of devices; designating a security policy for the device based on the priority of the device; determining availability of a license for a software applying the designated security policy to the device; and when the license for the software that applies the designated security policy is available, applying the designated security polity to the device.)
	Examiner notes that one of ordinary skill in the art, would understand from reading the reference, that when the coefficient for the device is changed, and the priority is decreased, some software licenses (or security policies) will be canceled.

Regarding claim 7, Zaitsev teaches: The information processing apparatus of claim 1, wherein the circuitry is further configured to: 
	store in one or more memories information on the priority of the attribute information having been set when the license is allocated; and ([0048] The control module 101 is connected to a database 103 storing information on the criteria, the designated security policies, and the available software licenses, and to the analysis module 106. The analysis module 106 selects the criteria whose values are needed to determine the coefficient of the device.)
	cancel the at least one license in order from the license target associated with the attribute information having the lowest priority ([0014] In one aspect, designating a security policy for the device based on the priority of the device may include: determining software functionality that can apply, or can enable use of the available licenses to apply, the designated security policies to the device; determining one or more licenses among the available software licenses for applying the software functionality; and allocating the one or more licenses for applying the designated security policies to the device before other devices with lower priority. [0015] In one aspect, the method may further comprise periodically recalculating the coefficient for the device; and when the coefficient changes, repeating determining the priority of the device based on the coefficient of the device and respective coefficients of the plurality of devices; designating a security policy for the device based on the priority of the device; determining availability of a license for a software applying the designated security policy to the device; and when the license for the software that applies the designated security policy is available, applying the designated security polity to the device.)
	Examiner notes that one of ordinary skill in the art, would understand from reading the reference, that when the coefficient for the device is changed, and the priority is decreased, some software licenses (or security policies) will be canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zaitsev (US2015/0188946) and Klivington et al (US2003/0187756) “Klivington”.

Regarding claim 8, Zaitsev teaches: The information processing apparatus of claim 1, wherein the circuitry is further configured to: 
	store in one or more memories information on the priority of the attribute information having been set when the license is allocated; and ([0048] The control module 101 is connected to a database 103 storing information on the criteria, the designated security policies, and the available software licenses, and to the analysis module 106. The analysis module 106 selects the criteria whose values are needed to determine the coefficient of the device.)
	cancel the at least one license of the license target, in order from the license target associated with the attribute information having the lowest priority and ([0014] In one aspect, designating a security policy for the device based on the priority of the device may include: determining software functionality that can apply, or can enable use of the available licenses to apply, the designated security policies to the device; determining one or more licenses among the available software licenses for applying the software functionality; and allocating the one or more licenses for applying the designated security policies to the device before other devices with lower priority. [0015] In one aspect, the method may further comprise periodically recalculating the coefficient for the device; and when the coefficient changes, repeating determining the priority of the device based on the coefficient of the device and respective coefficients of the plurality of devices; designating a security policy for the device based on the priority of the device; determining availability of a license for a software applying the designated security policy to the device; and when the license for the software that applies the designated security policy is available, applying the designated security polity to the device.)
	Examiner notes that one of ordinary skill in the art, would understand from reading the reference, that when the coefficient for the device is changed, and the priority is decreased, some software licenses (or security policies) will be canceled.

Zaitsev does not teach the following limitation, however Klivington teaches:
	having the longest period of time since the last use of application ([0323] This use case begins when a property request (contract) has been submitted for approval. At the discretion of the creator of the property request (contract), this use case ends when this individual cancels the property request (contract). The system can also cancel a contract based on programmed time mechanisms that each contract is tracked by. (i.e. see route forward 2307).
	Examiner notes that one of ordinary skill in the art, would understand from reading the reference, that when a license to sell has been prolonged, then the priority has changed as it is assumed the value of the real estate has changed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contract priority features of Zaitsev to include the time specific elements of Klivington protect the buyer and seller from fluctuations in price and security of the various contract software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685